Fourth Court of Appeals
                               San Antonio, Texas
                                    February 12, 2014

                                   No. 04-14-00020-CR

                                    James LEGATE,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1998CR6480
                        Honorable Melisa Skinner, Judge Presiding

                                         ORDER

     In accordance with this court’s memorandum opinion of this date, the appeal is
DISMISSED.

      It is so ORDERED on February 12, 2014.


                                             _____________________________
                                             Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2014.

                                             _ ____________________________
                                             Keith E. Hottle, Clerk